Here, the district court considered appellant's claims without
                regard to the procedural bars.       See State     V.   Eighth Judicial Dist. Court
                (Riker), 121 Nev. 225, 231, 112 P.3d 1070, 1074 (2005) ("Application of the
                statutory procedural default rules to post-conviction habeas petitions is
                mandatory."). As discussed in Harris, the district court should have
                construed appellant's motion as a post-conviction petition for a writ of
                habeas corpus and then permitted appellant a reasonable time period to
                cure any defects with respect to the procedural requirements of MRS
                Chapter 34. See 130 Nev. at , 329 P.3d at 628. We reverse the decision
                of the district court and remand for the district court to construe the
                motion as a post-conviction petition for a writ of habeas corpus and to
                provide appellant an opportunity to cure any defects within a reasonable
                time period as set by the district court. Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 2



                                                               iP":14e.ditt                J.
                                                      Pickering


                                                         —  OW tk—e-e                  -T—J-..
                                                      Parraguirrp


                                                                                           J.
                                                      Saitta

                      This order constitutes our final disposition of this appeal. Any
                       2
                subsequent appeal shall be docketed as a new matter.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                cc: Hon. Janet J. Berry, District Judge
                     Jose Perez-Ruiz
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A